Campbell, J.,
delivered the opinion of the court.
In Traube v. The State, ante, p. 153, it was held by the court, that the addition, to a verdict of guilty, of words of qualification which do not legally affect a perfect finding, will not prevent judgment from being pronounced upon the verdict. In other words, if the jury find the defendant guilty of the charge in the indictment, and superadd words which do not vary the effect of such finding, it is good, because of the finding of guilty, notwithstanding the superadded words, which will be rejected as surplusage.
In this case, the words added to the finding of guilty do not vary its meaning or effect. It is equivalent to saying, that the jury find the defendant guilty, and assess the value of what he stole at $13. If he was guilty of stealing the goods described in the indictment, to the value of $13, he was guilty of the crime charged, —i.e., grand larceny.
Judgment affirmed.